 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVulcan-Hart Corporation (St. Louis Division) andStove, Furnace and Allied Appliance WorkersInternational Union of North America, AFL-CIO, Local No. 110. Case 14-CA-13129August 17, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 14, 1982, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it found, inter alia,that in early October 1979, after employees hadgone out on strike and while bargaining over anew contract was still in progress, the Respondentviolated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, by offering toreinstate William Lindhorst, president of the Localand the Union's chief negotiator, if he would resignhis union office and agree not to run for office forthe 3-year period following his return to work.2Accordingly, the Board ordered the Respondent tocease and desist from engaging in the aforesaidconduct.Thereafter the General Counsel moved that theBoard amend and/or modify its Order by provid-ing for further appropriate relief in the form of re-instatement and backpay. The Respondent filed amemorandum in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Based on the entire record in this case, theBoard has considered, and finds merits in, the Gen-eral Counsel's motion.By its very offer, the Respondent demonstratedthat it was prepared to reinstate Lindhorst, not-withstanding that his earlier discharge might havebeen justifiable. However, to the extent that rein-statement was conditioned upon unlawful cohsider-ations, the Act affords Lindhorst the same protec-tion as it would an individual who is denied initialemployment solely because of his known or sus-pected union activities. Both situations involve un-lawful discrimination.3The Act requires that both1 262 NLRB 167.' Lindhorst was discharged for insubordination on April 20, 1979. TheBoard declined to issue a complaint as a result of this discharge. Howev-er, the matter was later taken to arbitration and an award favorable toLindhorst subsequently issued.3 The Respondent contends that there is no basis for finding that it vio-lated Sec. 8(aX3) of the Act by offering to reinstate Lindhorst on theconditions set forth above and that, by so finding, the Board denied theRespondent procedural due process.263 NLRB No. 64individuals be allowed the opportunity to consum-mate the employment relationship and that they bemade whole for any loss of work occasioned bythe discrimination practiced against them.4Thateither Lindhorst's striker status or the arbitrationaward in his favor may impact on the effect of ourreinstatement and backpay remedy is but a matterfor compliance. In these circumstances, our failureto provide for reinstatement and backpay in Lind-horst's case was an inadvertent omission. We shallamend our previous Order accordingly. In all otherrespects we hereby reaffirm our original Decisionand Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Vulcan-Hart Corporation (St. Louis Division),Kirkwood, Missouri, its officers, agents, successors,and assigns, shall take the action set forth in ouroriginal Order, as amended herein and set forth infull below:1. Cease and desist from:(a) Refusing to bargain with Stove, Furnace andAllied Appliance Workers International Union ofNorth America, AFL-CIO, Local 110, upon its re-quest, as the exclusive representative of all employ-ees in the appropriate unit.(b) Discharging or in any other manner discrimi-nating against its employees because of their unionor protected concerted activities.(c) Conditioning employees' reinstatement upontheir resignation from union office or upon theiragreement not to run for union office.(d) Denying its employees any earned seniorityrights in retaliation for their having engaged inprotected strike activity.(e) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them under Section 7 of theAct.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:We find no merit in these contentions. Although the General Counseldid not expressly allege in the complaint or argue thereafter that the con-duct in question violated Sec. 8(aX3), the matter has been fully litigated,the same facts support a finding of violation under both Sec. 8(aXI) and(3) and the two subsections of the Act are related with respect to thisparticular conduct. See Fertilizer Company of Texas, Inc., 254 NLRB 1382(1981).4 Further, we would deem reinstatement and backpay essential as ameans of restoring the status quo ante in this case, even if we were tohave found that the Respondent violated only Sec. 8(a)() of the Act byengaging in the conduct here in question; that is, without finding the req-uisite discrimination.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Recognize and, upon request, bargain collec-tively with Stove, Furnace and Allied ApplianceWorkers International Union of North America,AFL-CIO, Local No. 110, as the exclusive repre-sentative of the employees in the appropriate unitdescribed below, with regard to rates of pay, hoursof employment, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement:All production and shop maintenance employ-ees in Respondent's South Oak Drive Plant,excluding office clerical employees and all su-pervisors as defined in the Act.(b) Offer each of the following named employeesimmediate and full reinstatement to their formerjobs or, if such jobs are no longer available, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dis-charging, if necessary, any replacements hired onor after November 1, 1979: Hill, Patterson, Huskey,White, D. Lindhorst, Daniels, Carter, Pritchett,Byndom, Oppelz, DeGeare, L. Simpkins, Williams,Trifonas, Cox, Miller, Moon, D. Simpkins, Bur-nette, Oatman, C. Karagiannis, Keyes, Montgom-ery, Singer, Kaiser, R. Burnia, Moiser, Watson, G.Karagiannis, L. Burnia, T. Simpkins, Young, andRanachowski.(c) Make whole the above-listed employees forany loss of earnings which they may have sufferedby virtue of the discrimination practiced againstthem by paying them an amount equal to whatthey would have earned, plus interest, from No-vember 1, 1979, to the dates they are offered rein-statement.(d) Offer William Lindhorst full reinstatement tohis former job or, if it is no longer available, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, dis-charging, if necessary, any replacement hired on orafter October 3, 1979.(e) Make William Lindhorst whole for any lossof earnings which he may have suffered by virtueof the discrimination practiced against him bypaying him an amount equal to what he wouldhave earned, plus interest, from October 3, 1979, tothe date he is offered reinstatement.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its Kirkwood, Missouri, plant copiesof the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by its representative, shall be posted by theRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to ensure thatsaid notices are not altered, defaced, or covered byany other material.(h) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain with Stove,Furnace, and Allied Appliance Workers Inter-national Union of North America, AFL-CIO,Local No. 110, as the exclusive representativeof the following appropriate bargaining unitemployees:All production and shop maintenance em-ployees in our South Oak Drive plant, ex-cluding office clerical employees and all su-pervisors as defined in the Act.WE WILL NOT discharge, refuse to reinstate,or otherwise discriminate against our employ-ees because they have engaged in concertedunion activities or because they have engagedin protected strike activity.WE WILL NOT condition employees' rein-statement upon their resignation from unionoffice or upon their agreement not to run forunion office.478 VULCAN-HART CORPORATIONWE WILL NOT deny accrued seniority to anyof our employees because they have engagedin protected strike activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them underSection 7 of the Act.WE WILL recognize and, upon request, bar-gain collectively with the aforesaid Union asthe exclusive representative of all the employ-ees in the above-described appropriate unitand, if an understanding is reached, embodysuch understanding in a signed agreement.WE WILL offer the following named em-ployees full reinstatement to their former jobsor, if such jobs are no longer available, to sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, discharging, if necessary any re-placements hired on or after November 1,1979:Hill, Patterson, Huskey, White, D. Lind-horst, Daniels, Carter, Pritchett, Byndom,Oppelz, DeGeare, L. Simpkins, Williams,Trifonas, Cox, Miller, Moon, D. Simpkins,Burnette, Oatman, C. Karagiannis, Keyes,Montgomery, Singer, Kaiser, R. Burnia,Moiser, Watson, G. Karagiannis, L. Burnia,T. Simpkins, Young, and Ranachowski.WE WILL offer William Lindhorst full rein-statement to his former job or, if it is nolonger available, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges, discharging, if nec-essary, any replacements hired on or after Oc-tober 3, 1979.WE WILL make whole the above-named em-ployees for any loss of earnings plus interestwhich they may have suffered by virtue of thediscrimination practiced against them.VULCAN-HART CORPORATION (ST.Louis DIVISION)479